Citation Nr: 0123278	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1994 to 
October 1996.  



This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).  The February 
2000 rating decision granted service connection and an 
initial 50 percent rating for PTSD since December 1999.  The 
October 2000 rating decision increased the initial rating to 
70 percent since December 1999.  

In an April 2000 statement, the veteran's representative 
raised an inferred claim for a total rating based upon 
individual unemployability.  This matter is referred to the 
RO for development.  


FINDINGS OF FACT

1.  Since service, the veteran has worked for a construction 
company, a nightclub, a retail music store, and a limousine 
service.  

2.  The April 2000 VA examiner found that the veteran is 
strong and willing to work.  

3.  The veteran's judgment is fair or intact, his continuity 
of thought is goal-directed, and there is no evidence of 
auditory or visual hallucinations.  

4.  The veteran is not an imminent danger to himself or 
others.  

5.  The veteran is able to perform activities of daily 
living, including maintenance of personal hygiene.  

6.  The veteran is oriented as to time and place, and his 
memory is normal.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 
9411 (2000) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1995, the veteran was serving as a gunner during a 
nighttime exercise.  After he heard and felt numerous rounds 
impacting near his position, he realized that a nineteen-
year-old private, who had been to his immediate right, had 
been killed by a shot to the neck and face by "friendly 
fire" from behind the veteran's unit.  In July 1995, two 
commanding officers were court-martialed for dereliction of 
duty in the death of the private, and the veteran was forced 
to testify.   Approximately three months later, the two 
commanding officers were acquitted, and the veteran started 
having recurring nightmares in which he relived the incident 
and saw the dead man's bloody face.  The veteran became 
afraid of going outside alone at night, and he found himself 
running away from anything that sounded like gunfire.  The 
veteran was diagnosed with PTSD in March 1996.  In accordance 
with a June 1996 medical evaluation board recommendation, the 
veteran received an administrative discharge from service.  

The February 2000 rating decision granted service connection 
and an initial 50 percent rating for PTSD since December 
1999.  The October 2000 rating decision increased the initial 
rating to 70 percent since December 1999.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  In July 2001, the RO 
mailed a timely notice of the August 2001 video hearing to 
the veteran at his last known address, with a copy to his 
representative.  38 C.F.R. § 19.76 (2000).  Although the 
notice was not returned in the mail, the veteran failed to 
appear at the August 2001 hearing.  The veteran and his 
representative did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2000).  In any 
event, the RO obtained the veteran's service medical records 
and medical records from the identified health care 
providers.  The veteran received VA PTSD and general medical 
examinations and filed lay statements with the RO.  The RO's 
January 2000 and April 2000 letters to the veteran, the 
February 2000 and October 2000 rating decisions, and the 
April 2000 and October 2000 statements of the case informed 
the veteran of the evidence needed to substantiate his claim.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  The 
rating for PTSD must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2000).  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The rating criteria for PTSD states that a 70 percent 
evaluation is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9411 (2000).  

A rating higher than 70 percent is not warranted because the 
veteran does not have total occupational and social 
impairment.  A June 1996 military examiner characterized the 
veteran's PTSD as severe rather than total, and the veteran's 
global assessment function (GAF) score has never gone lower 
than 33.  GAF was 40 in October 1996, 75 in May 1998, 50 in 
December 1999, and 33 in March 2000 and June 2000.   In 
November 1996 and December 1996, the veteran was working at a 
construction job, and in December 1999 and January 2000, he 
reported having worked at a night club and a retail music 
store and for a limousine service.  In May 2000, he was 
working as a part-time cashier.  Although the veteran feels 
that his PTSD symptoms limit the number and length of his job 
opportunities, the April 2000 VA examiner opined that the 
veteran was strong and willing to work.  The veteran's 
occupational and social impairment is therefore not total.  

Likewise, a rating higher than 70 percent is not warranted 
because the veteran's PTSD does not manifest as gross 
impairment in thought processes or communication or as 
persistent delusions or hallucinations.  The veteran's 
judgment was not impaired, and it has been fair or intact 
since October 1996.  In December 1999, his continuity of 
thought was goal-directed, and there has been no evidence of 
auditory or visual hallucinations.  

In addition, a rating higher than 70 percent is not warranted 
because the veteran's PTSD does not manifest as grossly 
inappropriate behavior or persistent danger of hurting self 
or others.  Although the veteran reported outbursts of anger 
and irritability in June 1996, the October 1999 and March 
2000 VA examiners found the veteran to be friendly, 
cooperative, and articulate.  The veteran denied suicidal and 
homicidal ideation in October 1995 and June 1996, and 
examiners have not considered him an imminent danger to 
himself or others.  Although he reported suicidal thoughts in 
November 1999, he sought treatment at a VA facility instead 
of acting upon the thoughts.  

Furthermore, a rating higher than 70 percent is not warranted 
because the veteran's PTSD does not manifest as intermittent 
inability to perform activities of daily living.  The veteran 
is able to maintain at least minimal personal hygiene because 
he was neat in October 1999 and well-groomed in December 
1999, and his financial statements indicate that he has 
continued to drive a personal car.  

A rating higher than 70 percent is not warranted because the 
veteran's PTSD does not manifest as disorientation to time or 
place or as memory loss for names of close relatives, own 
occupation, or own name.  The veteran has always been 
oriented as to time and place since October 1995.  Although 
the veteran reported difficulty with concentration in June 
1996 and March 2000 and memory loss in January 2000, his 
concentration was adequate in October 1995 and December 1999, 
and his memory was normal in October 1996 and December 1999.  
Significantly, his cognition was intact overall in March 
2000.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the veteran's PTSD symptoms alone markedly 
interfere with employment or cause frequent hospitalizations.  
The veteran has shown that he is capable of convincing 
interviewers to hire him for a variety of jobs, and in April 
2000, he expressed an interest in moving furniture.  Although 
the April 2000 VA examiner found the veteran to be strong and 
willing to work, the evidence does not yet show an attempt to 
secure a furniture moving job.  Nor has the veteran been 
hospitalized for treatment of PTSD since service.  Therefore, 
referral for extraschedular consideration is not currently 
warranted.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

